Citation Nr: 0116483	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left ankle, to include recurring sprains, ligament 
damage and arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1998 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The issue had been stated by the RO as service connection for 
a left leg and left foot disability.  However, based on the 
veteran's testimony at his hearing on appeal and the 
presentation of his representative at the hearing, the issue 
clearly is that stated on the title page of this decision.

REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1110 (West 1991 & Supp. 2000). 

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
provides that, upon receipt of a complete or substantially 
complete application for benefits, VA shall notify the 
claimant and the claimant's representative of any medical or 
lay evidence, not previously provided to VA, which is 
necessary to substantiate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-98 (2000) (to be codified at 38 U.S.C. §§ 5103, 
5103A).  In the instant case, the Board finds that the VCAA 
requires that the matter be remanded to the RO so that the 
veteran and his representative may be clearly notified of the 
evidence necessary to substantiate his claim.  The evidence 
necessary to substantiate the claim would include medical 
evidence linking his current claim of arthritis to the ankle 
sprain suffered in service.  He also has testified that he 
has experience recurring ankle sprains since service and that 
a private health provider told him he had ligament damage, 
but there is no such medical evidence of record and none 
associating such impairment to the injury he had in service.  

Under the circumstances, this case is REMANDED to the RO for 
the following: 

In accordance with the VCAA, the RO 
should notify the veteran and his 
representative of any medical or lay 
evidence, not previously provided to VA, 
which is necessary to substantiate the 
claim of entitlement to service 
connection for residuals of an injury to 
the left ankle, to include recurring 
sprains, ligament damage and arthritis 
and the RO should permit them a 
reasonable period of time within which to 
submit evidence.  The veteran should 
provide the names and addresses of 
private health providers he has seen 
concerning his ankle since discharge from 
service, including the physician he 
testified having seen recently.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to comply 
with the VCAA.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




